Citation Nr: 1719599	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss since May 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from August 1975 to July 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Houston, Texas, Regional Office (RO). 

On his April 2014 VA Form 9, the Veteran requested a Travel Board hearing. In April 2014, the Veteran also requested a videoconference hearing. On a March 2017 VA Form, the Veteran indicated that he wished to withdraw his hearing request. The hearing request is cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in July 2012. In a June 2016 written statement in lieu of a VA Form 646, the Veteran reported that his hearing loss disability had worsened and requested an updated VA examination. Therefore, remand is necessary to provide the updated examination.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to obtain an opinion as to the current nature of his hearing loss disability. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




